Citation Nr: 0406796
Decision Date: 01/21/04	Archive Date: 03/31/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-06 840A	)	DATE JAN 21 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from  July 1967 to May 1969.

This matter comes before the Board of Veterans Appeal (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C..  VA will notify you if further action is required on your part.  


REMAND

The Board notes that, during the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  This liberalizing law is applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also includes new notification provisions.  

A review of the claims folder reveals that the veteran was sent various correspondence pertaining to the claim, but the United States Court of Appeals for Veterans Claims (Court) has held that, if VA has failed to specifically discuss the required notice to the veteran of the information and evidence necessary to substantiate the claim, to indicate what portion of any such information or evidence is to be provided by which party, and failed to discuss whether the documents that it referenced, or any other document in the record, VA did not satisfy the standard erected by the VCAA.  That is, VA has failed to discuss adequately the amended duty to notify with respect to the veterans claim for an increased rating for PTSD disability.  Specifically, VA failed to inform the veteran which evidence VA will seek to provide and which evidence the veteran was to provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A general letter addressing these provisions is not sufficient.  The letter must be very specific as to what evidence VA has and exactly what evidence the veteran needs to provide.  If VA failed to discuss the notice requirement, VA did not consider all applicable provisions of law and provide an adequate statement of reasons or bases for its decision.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Likewise, the statement of the case did not provide the veteran with the pertinent regulations pertaining to the VCAA.  For these reasons, the notifications to the veteran have not met the standards required under the above-cited cases and this violation of due process must be addressed before the Board can undertake any action in this claim.  

The Board notes that the veterans last VA examination of record was in April 2001.  Since this case must be remanded, the Board believes that an additional, more contemporaneous examination, to include the examining physicians review of the entire record, should be undertaken prior to a final adjudication of the veterans claim.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 (1992).

In view of the foregoing, this case is remanded for the following:  

1.  The RO should send the veteran a letter explaining the VCAA, including the duty to assist and notification provisions contained therein.  In doing so, the letter should explain what, if any, information (medical or lay evidence) is necessary to substantiate the claim on appeal.  A general form letter, prepared by the RO, not specifically addressing the disability and entitlement at issue, is not acceptable.  The letter should inform the veteran of which portion of the information and evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  

2.  The RO should contact the veteran and request the names and addresses of all medical care providers, VA and non-VA, who treated the veteran for his service-connected PTSD disability.  After securing the necessary release(s), the RO should obtain copies of those records and have them associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the veteran, a notation to that effect should be inserted in the file.  The veteran is to be notified of unsuccessful efforts in this regard.  

3. After associating all relevant records received, as noted above, the RO is to arrange for the veteran to undergo a VA psychiatric examination to determine the nature and extent of the service connected PTSD disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All medical findings are to be reported in detail.  

4.  The veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  

5.  The RO must review the claims file and ensure that there has been full compliance with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 38 C.F.R. § 3.159 (2003), and that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should readjudicate this claim.  The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in VCAA and any other applicable legal precedent, including any issues whuile this file is at the RO.  If the benefits sought on appeal remain denied, the veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations, including VCAA law and regulations, considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).






431157269     000413    935671    00-09848	


BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-36 027	)	DATE JAN 16, 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

CORRECTED ORDER


     The following corrections are made in a decision issued by the Board in this case on April 13, 2000:

     On page 1, the 1st ISSUE listed as Entitlement to service connection for an upper back disability is deleted.

     On page 2, the 1st Four FINDINGS OF FACT are deleted.

     On page 3, the 1st CONCLUSION OF LAW is deleted.

     On pages 6 through 8, the entire Legal Analysis regarding Service Connection is deleted.

      On page 11, under ORDER, the first paragraph is deleted. 

     On pages 11 through 12 of the REMAND section, the first paragraph is deleted.

     On page 13, the indented paragraph 3. is deleted.

     On page 14, the indented paragraph c. is deleted. 

     On page 15, under indented paragraph 6., line 3, the words service connection for thoracic spine disability, and are deleted.


		
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans Appeals





Citation Nr: 0009848	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to an initial rating greater than 10 percent 
for cervical muscle strain.

3.  Entitlement to an initial compensable rating for chronic 
sprain of left knee.

4.  Entitlement to an initial compensable rating for chronic 
sprain of right knee.

5.  Entitlement to an initial compensable rating for chronic 
sprain of left shoulder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from April 1984 to August 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for an upper back disability and granted 
service connection for cervical muscle strain, evaluated as 
10 percent disabling and also for chronic sprains of both 
knees, and chronic sprain of the left shoulder, each 
evaluated as noncompensably disabling.  

A hearing was held on August 27, 1997, in Newark, New Jersey, 
before the member of the Board rendering the determination in 
this claim.  The case was previously before the Board in 
February 1998 and March 1999 when the issues currently on 
appeal were remanded for further evidentiary development.  


FINDINGS OF FACT

1.  Current medical records reflect treatment for thoracic 
spine sprain.

2.  Service medical records reflect treatment for thoracic 
facet dysfunction.  

3.  The August 1999 VA examiner opined that it is at least as 
likely as not that a current thoracic spine disability is the 
result of injury in service.  

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for increased rating for chronic left 
shoulder sprain has been developed. 

5.  Chronic sprain of the left shoulder is manifested by 
diffuse tenderness, some discomfort on palpation of the 
anterior shoulder and acromioclavicular joint, slight 
discomfort at the extremes of rotation in each direction, and 
pain on cross abduction, resulting in mild impairment.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
thoracic spine disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  A 10 percent rating is warranted for chronic left 
shoulder sprain.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59 
and 4.71a, Codes 5200, 5201, 5202, 5203 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect treatment in April 1990 for 
strain of the left shoulder and acromioclavicular joint.  In 
August 1990 the veteran was seen for upper back pain with no 
history of trauma.  The symptoms were referable to an  area 
along the medial border of the left scapula.  Evaluation of 
thoracic motion showed slight decrease in the rotation on the 
left side.  There was also tenderness of the left paraspinal 
muscles.  The assessment was thoracic facet dysfunction.  At 
the time of physical examination for separation from service 
in May 1993 a history of left shoulder problems and thoracic 
facet dysfunction were noted.  No abnormalities of the spine 
or upper extremities were found on clinical evaluation.

On VA examination conducted in September 1993 the veteran 
gave a history of left shoulder injury 4 years earlier, 
reportedly a rotator cuff injury with constant aching since 
that time.  Objective examination of the left shoulder 
revealed mild diffuse tenderness.  The diagnosis was chronic 
sprain of the left shoulder.  No complaints or findings 
related to the upper back were recorded in the examination 
report.

The report of his March 1995 VA examination for joints 
reflects the veteran's complaints of intermittent diffuse 
discomfort in the anterolateral aspect of the left shoulder.  
On objective examination there was symmetry in the findings 
pertaining to the two shoulders.  Range of motion was 
180 degrees abduction, 180 degrees of flexion, 30 degrees 
extension, and he was able to cross abduct to touch the 
opposites shoulder.  The veteran had 90 degrees each of 
internal and external rotation with slight discomfort at the 
extremes of each direction.  He also noted slight discomfort 
on palpation of the anterior shoulder.  The diagnosis was 
left shoulder pain of an intermittent and chronic nature with 
a normal clinical evaluation.  

On VA examination for joints conducted in January 1997 the 
veteran reported continuing left shoulder discomfort, 
increased with activity such as weight lifting.  The symptoms 
affected the anterior and posterior aspects of the shoulder 
and acromioclavicular joint.  The veteran had normal range of 
motion in the shoulder, although there was pain on cross 
abduction.  There was some discomfort to palpation of the 
left acromioclavicular joint.  The supraspinous test appeared 
to be mildly positive on the left.  X-rays of the 
glenohumeral joint disclosed no evidence of acute fracture of 
dislocation.  The diagnosis was left shoulder pain, secondary 
to mild chronic rotator cuff tendinitis, and left 
acromioclavicular joint.  The examiner stated that he largely 
attributed the pain in the veteran's left shoulder to weight 
lifting both in service and currently.  The veteran was 
considered to be mildly impaired by this condition.   

When the veteran testified at his August 1997 hearing before 
the Board, he related that his thoracic disability caused 
tremendous pain in the mid back, between his shoulder blades, 
on lifting an object above his head, or on lifting his 
children.  He noted that following service he received 
chiropractic treatment of the condition from a relative who 
did not charge him.  Currently he takes pain medication three 
times a day for the symptoms.  The veteran also reported 
constant left shoulder pain, particularly on raising his hand 
above his head.  

Received in January 1998 were private medical records from 
the DeNino Chiropractic Center dated in August 1997 and 
September 1997 which reflect treatment of symptoms referable 
to the thoracic spine.  The veteran complained of stiffness 
in the upper back.  Objective findings included muscle spasms 
related to the thoracic spine, altered posture and multiple 
subluxations of the thoracic spine.  X-rays of the thoracic 
spine revealed rotation malposition under the category of 
subluxations.  The examiner noted the veteran had cervical 
and thoracic sprain complicated by anterior weight bearing 
posture of the cervical spine.  

VA outpatient treatment records dated in August 1997 reflect 
treatment for myofascial pain affecting multiple areas 
including the upper back.  

The report of the veteran's August 1999 VA examination 
reflects that he was employed full time.  He reported 
constant pain in the thoracic spine, which improved with 
chiropractic adjustments.  He was unable to sit for prolonged 
periods, and experienced difficulty on lifting more than 30 
pounds or walking more than one half mile.  He also 
complained of constant aching pain in the left shoulder 
(minor arm).  He was unable to perform push-ups or lift the 
left upper extremity above his head.  The veteran did not use 
any assistance devices or braces, but used Tylenol as needed.  
On physical examination it was recorded that neurological 
evaluation of the upper extremity was normal except for 
slight weakness in the deltoid and biceps muscles as well as 
in the right hand when compared to the left.  No muscle spasm 
was noted and Soto-Hall sign was negative.  Examination of 
the thoracic spine also revealed no muscle spasm or pain on 
rib compression or percussion.  The veteran had rotation of 
35 degrees bilaterally.  X-rays of the left shoulder were 
normal.  The pertinent diagnosis was: normal examination of 
the left shoulder and thoracic spine.  In response to the 
questions posed in the Board's March 1999 remand the examiner 
opined that it was as likely as not that current thoracic 
spine disability is the result of injury during military 
service.  He further found no evidence that the cervical 
spine worsens the thoracic spine problem.  There was no 
excess fatigability or incoordination noted in the left 
shoulder.  Weakened movement was noted in the shoulder 
attributed to the residuals of a stroke.  


Legal Analysis

Service Connection 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

With regard to the claim for service connection for thoracic 
spine disability, service medical records reflect thoracic 
facet dysfunction in 1990.  Recent medical records reflect 
treatment for thoracic spine sprain as well as myofascial 
pain referable to the upper back in 1997.  In addition, the 
August 1999 VA examiner opined that it was at least as likely 
as not that current thoracic spine disability is the result 
of injury during military service.  When the credibility of 
the foregoing evidence is presumed, and it is construed in 
the manner most favorable to the veteran, the record reflects 
the essential elements of a plausible service connection 
claim, current disability, injury or disease in service and a 
medical opinion linking the current disorder to service.  


Entitlement to a compensable Initial Evaluation for Chronic 
Left Shoulder Sprain.

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  38 C.F.R. § 4.3 requires VA to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The pertinent medical evidence reflects that the veteran's 
left shoulder disability is manifested by diffuse tenderness, 
some discomfort on palpation of the anterior shoulder and 
acromioclavicular joint, as well as slight discomfort at the 
extremes of rotation in each direction, and pain on cross 
abduction, resulting in mild impairment.  

The veteran's chronic left shoulder sprain is currently 
evaluated under the provisions of Diagnostic Code 5201 
pertaining to limitation of arm motion. A 30 percent rating 
is provided where motion is limited to 25°degrees from the 
side, and limitation of motion affects the minor arm, as in 
this case.  Where motion of the minor arm is limited to 
midway between the side and the shoulder level a 20 rating is 
assigned for the minor arm.  Where limitation of motion of 
either arm is limited to shoulder level a 20 percent rating 
is for assignment.  Inasmuch as the record does not reflect 
limitation of left arm movement as described in the criteria 
under Code 5201, or even painful motion in the plane 
reflected by the criteria, a compensable rating is not 
warranted for the veteran's service-connected left shoulder 
disability under these provisions.  

Additional criteria for compensable evaluation for shoulder 
disability are set forth at Diagnostic Code 5200 pertaining 
to ankylosis of the scapulohumeral articulation, ankylosis.  
However, such ankylosis also is not reflected by the evidence 
in this case.  

Under Diagnostic Code 5202 pertaining to impairment of the 
humerus, a 20 percent rating is provided for malunion of the 
humerus affecting the minor arm, or for recurrent dislocation 
at the scapulohumeral joint.  Higher ratings are assigned 
under Code 5202 for other impairment, to include loss of the 
head of the humerus (flail shoulder), nonunion of the 
humerus, (false flail joint), or fibrous union.  Inasmuch as 
the record does not present evidence of any of the requisite 
criteria, a compensable evaluation is not warranted under 
Code 5202 on the basis of impairment of the humerus.  

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula provides a 20 percent rating where there is 
dislocation.  Nonunion of the clavicle and scapula  is rated 
20 percent disabling where the evidence shows loose movement, 
and evaluated as 10 percent disabling in the absence of loose 
movement.  Malunion of the clavicle and scapula warrants a 
10 percent rating.  Rating may also be based on impairment of 
function of the contiguous joint.  

Although the record in this case does not reflect any of the 
specific criteria for compensable evaluation, the medical 
evidence reflects mild impairment related to chronic shoulder 
sprain, manifested by tenderness to palpation, as well as 
pain on cross abduction of the left arm and on the extremes 
of internal and external rotation.  In view of the 
regulations requiring consideration of painful motion, in 
particular the intention expressed at 38 C.F.R. § 4.59 to 
provide at least the minimum compensable rating for painful 
joints due to healed injury, it is concluded that when the 
evidence is construed in the manner most favorable to the 
veteran and doubt regarding the current level of disability 
is resolved in his favor, the manifestations of chronic left 
shoulder sprain are analogous to the level of impairment 
contemplated by the provision of Code 5202 which provide a 
10 percent evaluation or nonunion of the clavicle and scapula 
without loose movement, or for malunion of the clavicle and 
scapula.  On this basis, a 10 percent rating and no higher is 
warranted for chronic left shoulder sprain. 


ORDER

The claim of entitlement to service connection for thoracic 
spine disability is well grounded.  To this extent only, the 
appeal is granted.  

A 10 percent rating is granted for chronic left shoulder 
sprain.


REMAND

Because the claim of entitlement to service connection for 
thoracic spine disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  On 
review of the medical record it is noted that although the 
August 1999 VA examiner opined that a current thoracic spine 
disability was, as likely as not due to injury in service, 
the nature and extent of the disability referenced was not 
clearly described in the examination report which reflects 
subjective complaints of pain, and a diagnosis of normal 
examination of the thoracic spine.  Further medical 
clarification is warranted prior to a merits review of this 
issue on appeal.  

In addition the August 1999 examination report reflects that 
complaints of pain were visibly manifest on movement of the 
left and right knees, and on motion of the cervical spine.  
In this regard the examination report is not in accord with 
the directives of the U. S. Court of Appeals for Veterans 
Claims (Court) in Deluca v. Brown, 8 Vet.App.  202 (1995).  
In DeLuca the Court stated that a VA rating examination must 
adequately portray the functional impact of pain.  The Court 
further held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 
(1994).  It was specified that the medical examiner should be 
asked to determine whether the joint in question exhibited 
pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Although further delay is 
regrettable, an additional examination is necessary to ensure 
that VA has fulfilled it statutory obligation to assist the 
veteran in the development of evidence pertinent to his 
increased rating claims.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for his cervical spine and 
bilateral knee disabilities since August 
1999.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained pertinent 
medical records for association with the 
claims folder.

3.  The August 1999 VA examiner should be 
contacted and requested to describe the 
nature and extent of thoracic spine 
disability which he considered to be as 
likely as not the result of injury in 
service.  The claims folder must be 
available for review by the examiner.  In 
the event that this examiner is not 
available, examination of the thoracic 
spine should be included in the VA 
examination as described below.   

4.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his service-connected cervical 
spine and left and right knee 
disabilities, and if indicated, symptoms 
and findings referable to the thoracic 
spine.  The examiner must thoroughly 
review the claims folder prior to 
evaluating the veteran.  All indicated 
tests and studies should be performed, to 
include full range of motion studies, and 
all clinical findings and diagnoses 
clearly set forth in the examination 
report.  Additionally the examiner should 
provide the following opinions based upon 
the medical evidence of record, with 
regard to the cervical spine and each 
knee, and if indicated, the thoracic 
spine.  

a.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's cervical spine and each 
knee, as well as the thoracic spine 
if indicated, exhibits pain, 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

c.  In the event that examination of 
the thoracic spine is undertaken, 
the examiner should provide opinions 
as to 1. whether the veteran has 
disability of the thoracic spine 
which is related to injury in 
service, clearly describing the 
nature and extent of such 
disability, or 2. whether, any 
thoracic spine disability has been 
increased in severity as a result of 
the co-exsiting service-connected 
disability of the cervical spine.  
The extent of such increased 
disability, if found to be present, 
should be clearly described.  

All opinions expressed must be supported 
by reference to the medical evidence of 
record.

5.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

6.  Following the completion all above 
requested actions, the RO should review 
the veteran's claims for service 
connection for thoracic spine disability, 
and increased ratings for his cervical 
spine and left and right knee 
disabilities, on the basis of all 
evidence of record, and all applicable 
law and regulations.  If any action taken 
remains adverse to the veteran he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

